UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08382 DWS Strategic Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:11/30 Date of reporting period:7/1/10-6/30/11 ***** FORM N-Px REPORT ***** ICA File Number: 811-08382 Reporting Period: 07/01/2010 - 06/30/2011 DWS Strategic Income Trust ADWS STRATEGIC INCOME TRUST BUFFETS RESTAURANT HOLDING INC Ticker:BUFRSecurity ID:11988P107 Meeting Date: OCT 27, 2010Meeting Type: Annual Record Date:AUG 30, 2010 #ProposalMgt RecVote CastSponsor 1Ratify AuditorsForForManagement DEX ONE CORPORATION Ticker:DEXOSecurity ID:25212W100 Meeting Date: MAY 03, 2011Meeting Type: Annual Record Date:MAR 10, 2011 #ProposalMgt RecVote CastSponsor 1Elect Director Jonathan B. BulkeleyForForManagement 2Elect Director Eugene I. DavisForForManagement 3Elect Director Richard L. KuersteinerForForManagement 4Elect Director W. Kirk LiddellForForManagement 5Elect Director Mark A. McEachenForForManagement 6Elect Director Alfred T. MockettForForManagement 7Elect Director Alan F. SchultzForForManagement 8Advisory Vote to Ratify Named Executive ForAgainstManagement Officers' Compensation 9Advisory Vote on Say on Pay FrequencyOne YearOne YearManagement 10Ratify AuditorsForForManagement GEO SPECIALTY CHEMICALS INC. Ticker:Security ID:37246R106 Meeting Date: FEB 22, 2011Meeting Type: Annual Record Date:JAN 10, 2011 #ProposalMgt RecVote CastSponsor 1.1Elect Director Duncan H. CocroftForForManagement 1.2Elect Director David L. EatonForForManagement 1.3Elect Director Kenneth A. GhazeyForForManagement 1.4Elect Director Philip J. GundForForManagement 1.5Elect Director Charles MacalusoForForManagement QUAD/GRAPHICS, INC. Ticker:QUADSecurity ID:747301109 Meeting Date: MAY 16, 2011Meeting Type: Annual Record Date:MAR 18, 2011 #ProposalMgt RecVote CastSponsor 1.1Elect Director William J. Abraham, Jr.ForForManagement 1.2Elect Director Mark A. AngelsonForForManagement 1.3Elect Director Douglas P. ButhForForManagement 1.4Elect Director Christopher B. HarnedForForManagement 1.5Elect Director Betty Ewens QuadracciForForManagement 1.6Elect Director J. Joel QuadracciForForManagement 1.7Elect Director Thomas O. RyderForForManagement 1.8Elect Director John S. ShielyForForManagement 2Advisory Vote to Ratify Named Executive ForForManagement Officers' Compensation 3Advisory Vote on Say on Pay FrequencyThreeOne YearManagement Years 4Approve Omnibus Stock PlanForForManagement SUPERMEDIA INC. Ticker:SPMDSecurity ID:868447103 Meeting Date: MAY 11, 2011Meeting Type: Annual Record Date:MAR 14, 2011 #ProposalMgt RecVote CastSponsor 1.1Elect Director Edward J. BayoneForForManagement 1.2Elect Director Robert C. BlattbergForForManagement 1.3Elect Director Charles B. CardenForForManagement 1.4Elect Director Robin DomeniconiForForManagement 1.5Elect Director Thomas D. GardnerForForManagement 1.6Elect Director David E. HawthorneForForManagement 1.7Elect Director Peter J. McDonaldForForManagement 1.8Elect Director Thomas S. RogersForForManagement 1.9Elect Director John SlaterForForManagement 1.10Elect Director Douglas D. WheatForForManagement 2Advisory Vote to Ratify Named Executive ForForManagement Officers' Compensation 3Advisory Vote on Say on Pay FrequencyOne YearOne YearManagement 4Ratify AuditorsForForManagement END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DWS Strategic Income Trust By (Signature and Title) /s/W. Douglas Beck W. Douglas Beck, Chief Executive Officer and President Date8/18/11
